I can not agree to the judgment which holds that the plaintiff must test the validity of her claim in a suit by her against the bank. As I construe the petition, the claim is to be treated as having been approved by the superintendent of banks, and as showing that after paying a substantial portion of the claim by way of dividends which, in each instance, represented a percentage of the entire claim, the superintendent then refused payment of further dividends. This does not amount to such a rejection of "plaintiff's claim" as is contemplated by the Code, § 13-817. We are not dealing with a case where the superintendent of banks has withdrawn his approval of the plaintiff's entire claim, which had already once been allowed, but with his refusal to pay a claim already recognized by him. Under the statutory scheme of liquidation for banks in the hands of the superintendent, it is intended that the depositor litigate with the bank, and not the superintendent, over any controversy respecting the status of his claim at the time the bank closed and went into the hands of the superintendent; but as to matters arising after the superintendent of banks takes charge of the bank's assets, it seems to me the superintendent should, in a proper case, be subject to mandamus, and such a case, according to the plaintiff's petition, I take this to be. Presiding Justice Atkinson concurs in this dissent.